Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2,6,14-18 and 21 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a quantum power sensor having a combination of a two-level quantum system coupled to a transmission line that supports a propagating wave; and an analyser for determining a coupling and a Rabi frequency of the two-level quantum system; and wherein the coupling is deduced by measuring a relative amplitude of a third and higher order mixing product and the Rabi frequency is measured by resonance fluorescence measurements; or wherein the coupling and the Rabi frequency are deduced by measuring a relative amplitude and frequency and power dependences of third and higher order mixing products as a result of driving the two-level system with two or more frequencies as recited in claim 1. Claims 2,6  and 14-17 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a  method of measuring power in a transmission line having combined method steps of coupling a two-level quantum system to the transmission line; and determining the coupling and the Rabi frequency of the two-level system. wherein the coupling is deduced by measuring a relative amplitude of a third and higher order mixing product and the Rabi frequency is measured by resonance fluorescence measurements as recited in claim 18. 
The prior art does not disclose a method of   measuring power in a transmission line, the method comprising: coupling a two-level quantum system to the transmission line; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Breeze et al (Pat#10,734,778) disclose apparatus and method for establishing quantum oscillations .
	Abdo (pat# 9,870,536) discloses an integrated drive and readout circuit for 

superconducting qubits.

	Blais et al (Pat# 6,900,454) disclose resonant controlled QUBIT system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867